                           Laura J. Eakes
                           Walker & Eakes, LLC
                           329 F Street, Ste 200
                           Anchorage, AK 99501
                           Phone (907) 272-9255
                           Fax (907) 27-9256
                           Laura@walkereakes.com

                           Attorney for Defendant City of Ketchikan

                                                        UNITED STATES DISTRICT COURT
                                                             DISTRICT OF ALASKA

                           BRUCE JOSEPH HATTRICK,                             )
                                                                              )
                                           Plaintiff,                         )
                                                                              )
                                   v.                                         )
                                                                              )
                           CITY OF KETCHIKAN, JOHN                            )   Case No. 5:20-cv-00013-SLG
                           KLEINEGGER AND SETH BRAKKE,                        )
                                                                              )
                                           Defendants.                        )
                                                                              )

                                                                         ANSWER

                                   COME NOW, defendants CITY OF KETCHIKAN, JOHN KLEINEGGER AND SETH

                           BRAKKE, by and through counsel Walker & Eakes, and hereby files its answer to plaintiff’s
Anchorage, Alaska 99501
 Walker & Eakes, LLC
 329 F Street, Suite 200


 FAX: (907) 272-9256
  PH: (907) 272-9255




                           complaint as follows:

                                   A.      Defendants admit that there was an issue involving bank erosion during the

                           Jackson Heights subdivision development. Defendants lack knowledge of any trespass and

                           therefore this allegation is denied. Defendants deny any other allegation in this paragraph.

                                   B.      Defendants admit that during the Jackson Heights development, the sewer lines

                           were connected. Defendants deny that there is any viable cause of action against them for any

                           of the events alleged in the paragraph. Defendants deny the factual allegations as alleged by the


                           Hattrick v Ketchikan; Case No. 5:20-cv-00013-SLG
                           ANSWER
                           Page 1 of 5



                            Case 5:20-cv-00013-SLG Document 16 Filed 03/10/21 Page 1 of 5
                           plaintiff. Defendants understand that plaintiff either by himself or through his contractors failed

                           to properly verify the location of the City lines before installing the pipe.

                                   C.      Defendants admit that there was an issue involving bank erosion during the

                           Jackson Heights subdivision development. Defendants admit that fabric and shot rock can be

                           utilized to stabilize banks at a certain range of angles. Defendants lack specific information

                           regarding what bank stabilization the plaintiff is referring to, and therefore deny the allegation

                           in this complaint. Defendants deny any violation of plaintiff's Constitutional rights.

                                   D.      Defendants lack information regarding what methods the plaintiff used on the

                           pipe in question and therefore deny the allegations regarding it. The defendants deny the

                           remaining allegations in this paragraph and deny that the plaintiff has any viable cause of action

                           against them for any allegations in this paragraph.

                                   E.      Defendants admit that plaintiff has sought to develop the property known as the

                           proposed Rosemary Loop subdivision. Defendants admit that they rejected the proposed use of

                           Romac Alpha couplers. Defendants admit that the City has required the use of properly

                           recorded fusion couplings. Defendants admit that other couplings have been utilized for other
Anchorage, Alaska 99501
 Walker & Eakes, LLC
 329 F Street, Suite 200


 FAX: (907) 272-9256
  PH: (907) 272-9255




                           projects. Defendants deny that this decision violates the plaintiff's equal protection rights.

                           Defendants deny that the plaintiff has any viable cause of action for the allegations in this

                           paragraph.

                                   F.      Defendants admit that they utilized an electrofusion saddle for a specific

                           purpose. Defendants deny that this use is inconsistent with any requirements for plaintiff's

                           proposed subdivision. Defendants deny that the plaintiff's paragraph states any cause of action

                           against them. Defendants deny that the plaintiff was given permission as alleged.



                           Hattrick v Ketchikan; Case No. 5:20-cv-00013-SLG
                           ANSWER
                           Page 2 of 5



                            Case 5:20-cv-00013-SLG Document 16 Filed 03/10/21 Page 2 of 5
                                   G.      Defendants admit that they rejected plaintiff's use of his fusion machine.

                           Defendants rejected this machine's use because it lacked any method of recording the fusion.

                           Defendants admit that they refused the use of a Romac Alpha Coupler because this is an

                           inappropriate method for the pipe in question, as it explained to the plaintiff. Defendants deny

                           that these actions violated plaintiff's rights in any way or constituted "harassment." Defendants

                           admit that plaintiff has subsequently ceased work on the project and has not offered the

                           necessary recorded proof of the fusion.

                                   H.      Defendants admit that plaintiff failed to compact the fill along the sides and over

                           the pipe work. Defendants deny that the request to compact the fill was improper or

                           inconsistent. Defendants deny the remaining allegations.

                                   I.      Defendants admit that there has been no ADEC approval for the project.

                           Defendants deny the plaintiff's characterization of this process.

                                   J.      Defendants admit that the City has requested that the plaintiff sign a line

                           extension agreement before proceeding with further work. Defendants admit that the City will

                           not certify the ADEC request until the agreement is in place. Defendants admit that it has
Anchorage, Alaska 99501
 Walker & Eakes, LLC
 329 F Street, Suite 200


 FAX: (907) 272-9256
  PH: (907) 272-9255




                           frequently not needed to use this agreement in the past. Defendants deny the remaining

                           allegations in this paragraph.

                                   K.      Defendants deny the allegations in this paragraph.

                                   L.      Defendants admit that the City has requested that the plaintiff sign a line

                           extension agreement. Defendants deny that this is extortion, and deny the remaining allegations

                           in the complaint.

                                   M.      Defendants deny the allegations of slander and the remaining allegations in this

                           paragraph.
                           Hattrick v Ketchikan; Case No. 5:20-cv-00013-SLG
                           ANSWER
                           Page 3 of 5



                            Case 5:20-cv-00013-SLG Document 16 Filed 03/10/21 Page 3 of 5
                                   N.      Defendants deny the allegations in this paragraph.

                                   O.      Defendants deny the allegations in this paragraph.

                                                                  AFFIRMATIVE DEFENSES

                                   1.      Plaintiff has failed to state a claim upon which relief can be granted or has

                           otherwise failed to establish a cognizable claim as a matter of law. Plaintiff's repeated

                           allegations of "equal protection" violations are not grounded in facts. The defendants' decisions

                           in question had a reasonable basis, to the extent they are even subject to Constitutional

                           challenge.

                                   2.      Plaintiff's claims regarding the Jackson Heights project are barred by the

                           applicable statute of limitations and/or laches.

                                   3.      Plaintiff claims regarding the proposed Rosemary Loop subdivision are unripe.

                                   4.      Plaintiff has failed to exhaust administrative remedies.

                                   5.      Plaintiff has failed to mitigate his damages.

                                   6.      The plaintiff's claims are barred in whole or part by absolute and/or qualified

                           immunity.
Anchorage, Alaska 99501
 Walker & Eakes, LLC
 329 F Street, Suite 200


 FAX: (907) 272-9256
  PH: (907) 272-9255




                                                                              PRAYER

                                   WHEREFORE, having answered the plaintiff’s complaint, answering defendants pray

                           that the same be dismissed with prejudice; that plaintiff takes nothing from defendants; that

                           defendants be awarded their costs and attorney's fees incurred in defending this action; and for

                           such other and further relief as this court deems just and equitable.




                           Hattrick v Ketchikan; Case No. 5:20-cv-00013-SLG
                           ANSWER
                           Page 4 of 5



                            Case 5:20-cv-00013-SLG Document 16 Filed 03/10/21 Page 4 of 5
                                            DATED this 10th day of March 2021 at Anchorage, Alaska.


                                                                                   WALKER & EAKES, LLC
                                                                                   Attorney for Defendants
                                                                                   CITY OF KETCHIKAN, JOHN
                                                                                   KLEINEGGER AND SETH BRAKKE


                                                                                By: /s/ Laura J. Eakes
                                                                                   Laura Eakes
                                                                                   Alaska Bar No. 0011072
                                CERTIFICATE OF SERVICE

                           I HEREBY CERTIFY that a true and correct copy
                           of the foregoing was served this 10th day of March
                           2021 by:

                                   _X : Mail
                                   _X : Email
                                   ___: Facsimile
                                   ___: Hand Delivery
                                   ___: Courier

                           To the following persons:

                           Bruce Hattrick – pro se
                           631 Cook Street
                           Ketchikan AK 99901
                           brucehattrick@gmail.com
Anchorage, Alaska 99501
 Walker & Eakes, LLC
 329 F Street, Suite 200


 FAX: (907) 272-9256




                           ____/s/ Amable Rosa___________
  PH: (907) 272-9255




                                    Walker & Eakes, LLC

                           170.461/pld/2021-03-10 Answer




                           Hattrick v Ketchikan; Case No. 5:20-cv-00013-SLG
                           ANSWER
                           Page 5 of 5



                            Case 5:20-cv-00013-SLG Document 16 Filed 03/10/21 Page 5 of 5
